          Case: 1:18-cv-02052-CAB Doc #: 5 Filed: 11/02/18 1 of 22. PageID #: 83




                                 IN THE UNITED STATES DISTRICT COURT
                                      NORTHERN DISTRICT OF OHIO
                                           EASTERN DIVISION

    BARRIO BROS., LLC, ET AL.,                     )       CASE NO.: 1:18-CV-02052-CAB
                                                   )
                   Plaintiffs,                     )       JUDGE: CHRISTOPHER A. BOYKO
                                                   )
    -v-                                            )       PLAINTIFFS’ MOTION FOR TEMPORARY
                                                   )       RESTRAINING ORDER AND PRELIMINARY
    REVOLUCION, LLC, ET AL.,                       )       INJUNCTION
                                                   )
                   Defendants.                     )

          Pursuant to Rule 65 of the Federal Rules of Civil Procedure, Plaintiffs 1 (collectively referenced

herein as “Barrio Bros.”) hereby move this Honorable Court for a Temporary Restraining Order and

Preliminary Injunction enjoining the Defendants 2 from expanding their willful, intentional and

ongoing infringement and use of Barrio Bros. distinctive trade-dress. Specifically, Barrio Bros.

request the Court to restrain and enjoin Defendants from opening any new Condado and/or similar

restaurants until the within suit is resolved.

          Barrio Bros. brings this action and this motion to prevent the proposed expansion of

irreparable harm that will be caused by the Defendants’ continued infringement and use of Barrio




1
  Barrio Bros., LLC; Justin Hughes, LLC; Tres Amigos Lakewood, LLC; Mr. Thomas Leneghan
(“Leneghan”) and Mr. Sean Fairbairn (collectively “Plaintiffs” or “Barrio Bros.”).

2 “Defendants” collectively refers to: Revolucion, LLC; Revolucion Holdings, LLC (collectively
“Revolucion”); Cassyck, LLC; Joseph Kahn (“Kahn”); Condado Tacos 1-6, LLCs (“Condado Tacos”);
Jonathan Adams (“Adams”); and Thomas DeSantis (“DeSantis”).
      Case: 1:18-cv-02052-CAB Doc #: 5 Filed: 11/02/18 2 of 22. PageID #: 84



Bros. trade-dress and/or trade secrets in the proposed new Condado Taco locations, including the

proposed new Condado Taco location in the Cleveland, Ohio market. 3

       The reasons for this Motion are detailed in the attached Memorandum in Support.

                                             Respectfully submitted,

                                             /s/Samuel J. Lauricia III
                                             SAMUEL J. LAURICIA III (0078158)
                                             RANDY L. TAYLOR (0069529)
                                             SCOTT J. ORILLE (0069192)
                                             Weston Hurd LLP
                                             1301 East 9th Street, Suite 1900
                                             Cleveland, Ohio 44114
                                             Telephone: (216) 241-6602
                                             E-mail: SLauricia@westonhurd.com
                                                     RTaylor@westonhurd.com
                                                     SOrille@westonhurd.com
                                             Counsel for Plaintiffs




3
  See October 31, 2018, Press Release. See Exhibit A. Defendants’ counsel agreed that the Pinecrest
location would not be opened in light of the pending suit and during which the parties were engaged
in settlement negotiations. Defendants reneged just as Kahn had done in the past.

                                                2
         Case: 1:18-cv-02052-CAB Doc #: 5 Filed: 11/02/18 3 of 22. PageID #: 85



                                    MEMORANDUM IN SUPPORT
I.       NATURE OF THE CASE & THE RELIEF REQUESTED.

         Barrio Bros. seeks to enjoin Kahn and the remaining Defendants acting in concert with him,

from expanding the willful and intentional infringement on the Barrio Bros. inherently distinctive

trade dress by opening additional locations.

         In 2012, Thomas Leneghan founded in the Tremont neighborhood of Cleveland, Ohio, a

“neighborhood” taco restaurant known as “Barrio,” which serves build-your-own tacos, using fresh

local ingredients and featuring an inherently distinctive trade dress, more fully described herein.

         Kahn was previously a 6% shareholder in Justin Hughes, LLC (which owns the Tremont

Barrio). Kahn’s employment from Barrio was terminated in September 2013 and Kahn surrender his

equity positions in Justin Hughes, LLC and Tres Amigos, LLC (which owns Barrio Lakewood) in 2014,

after a shareholder dispute between him and Leneghan resolved pursuant to the terms of a Release

and Settlement Agreement (the “RSA”). The RSA recognizes Kahn’s ability to open his own Mexican

“themed” restaurant. 4 However, the RSA expressly prohibits Kahn from infringing on Barrio’s

intellectual property. The RSA also expressly prohibits Kahn from associating his new restaurant

with Barrio, creating confusion as to the origin of his products and services and from utilizing Barrio’s

marks.

         Notwithstanding these express prohibitions, Kahn and his partners, Messrs. Jon Adams and

Tom DeSantis, based their Condado Taco’s restaurants on the inherently distinctive trade dress and

trade secrets of the prior established Barrio restaurants. Kahn, along with the Co-Defendants,


4Plaintiffs acknowledge that the RSA permits Defendants to operate a Mexican themed restaurant
utilizing a “build your own” concept. Plaintiffs recognize “build your own” is a trending concept
adopted by other restaurants. However, the RSA expressly protects Barrio’s intellectual property, as
does federal and state law. Notwithstanding the preceding, it is noteworthy that Kahn, himself,
originally alleged in the shareholder dispute that the “concept” belonged to Barrio, a concept that
Kahn acknowledges is “unique.” See https://www.trendhunter.com/trends/condado-tacos, an
article published in June 2018 in conjunction with Condado’s second Pittsburgh location, the first of
which opened in 2017. This is the same “concept” Barrio created and Condado later misappropriated.
Kahn “knew [the concept] would be a huge success” when he “took” it to Columbus as he had seen it
happen first-hand, at Barrio. See Kahn statement to Cleveland.com article.

                                                   3
       Case: 1:18-cv-02052-CAB Doc #: 5 Filed: 11/02/18 4 of 22. PageID #: 86



violated the terms of the RSA. By doing so, Defendants also willfully and intentionally infringed upon

the Barrio marks and intellectual property in violation of the Lanham Act and the United States

Supreme Court’s ruling in Two Pesos, Inc. v. Taco Cabana, Inc., 505 U.S. 763 (1992).

        The Plaintiffs respectfully request that this Honorable Court issue a Temporary Restraining

Order and Preliminary Injunction (and eventually a Permanent Injunction) that prohibits the

Defendants their agents, servants, employees and those people in active concert or participation with

them from continuing the use of the Barrio Bros. trade dress by enjoining them from opening any

additional Condado Tacos restaurants based on, utilizing, or deploying the Barrio trade dress.

II.     STATEMENT OF THE FACTS.

        The facts set forth herein are taken from the affidavit of Thomas Leneghan, attached hereto

as Exhibit B.

                                                  A.
                                            CREATING BARRIO

        In or about 2012, Leneghan developed the concept of a unique build-your-own taco

restaurant, which would later become “Barrio.”            The word barrio is Spanish, meaning

“neighborhood”. Mr. Leneghan believed that the Tremont, Ohio, neighborhood was the perfect place

for his idea of a trendy, “hipster,” build-your-own taco restaurant, with related Mexican cuisine items

in a lively, identifiable, yet unique atmosphere.

        Leneghan owns an Ohio limited liability company known as Sandy Banks, LLC, (a non-party

to this action). At all relevant times, Sandy Banks owned the real property at 806 Literary Road in

the Tremont neighborhood of Cleveland, Ohio (the “Literary Road Property”). Leneghan sought to

locate his new Mexican restaurant at the Literary Road Property.




                                                    4
       Case: 1:18-cv-02052-CAB Doc #: 5 Filed: 11/02/18 5 of 22. PageID #: 87



        Prior to opening the first Barrio restaurant, Kahn approached Leneghan about renting the

Literary Road Property for a market-style restaurant. 5 Kahn represented to Leneghan that the

former had particular expertise, knowledge and skills as a restauranteur and that he wanted to copy

a restaurant located in Indianapolis, Indiana, called “Goose the Market” and situate the knock-off

restaurant at Mr. Leneghan’s Literary Road Property.

        Mr. Leneghan rejected Kahn’s solicitation to rent the Literary Road Property for the “Goose

the Market” knock-off. Mr. Leneghan also informed Kahn of his own plans to utilize the Literary Road

Property for the establishment of a unique, readily identifiable, build-your-own taco restaurant,

which would later become Barrio.

        Based on his represented expertise in the restaurant industry, Leneghan offered Kahn the

opportunity to buy-into Justin Hughes, LLC, the Ohio business entity which came to own and operate

the first Barrio restaurant. Leneghan also offered Kahn the ability to participate in the management

of Barrio. Kahn accepted. As a result, Kahn was intricately involved in Barrio, having full access to all

of the trade secrets thereof. Kahn obtained intimate knowledge of the trade dress that makes Barrio

a huge success. In 2012, the first Barrio restaurant (“Barrio Tremont”) opened at the Literary Road

Property. Kahn acquired a 6% ownership interest in Justin Hughes, LLC, pursuant to the terms of the

latter’s Operating Agreement.

                                                  B.
                                          BARRIO TRADE DRESS

        Mr. Leneghan created the look and feel of Barrio, which is unique and clearly identifiable to

any customer walking in the door. 6 The Barrio restaurants are identified by an amalgamation of

ideas and processes that create a lively, energetic, customer-friendly, environment through which



5 While not relevant to the issue presented herein, the “market-style” concept was substantially

different than the Barrio and Condado restaurants.
6 This is the same look and feel that Kahn admitted would be a huge success in Columbus. Thus Kahn

took it to Columbus, misappropriating Barrio trade secrets and trade dress via the creation of
Condado.


                                                   5
       Case: 1:18-cv-02052-CAB Doc #: 5 Filed: 11/02/18 6 of 22. PageID #: 88



patrons can create in excess of 3,000,000 different taco concoctions as they desire, or rely on the

Barrio recommended concoctions. Each Barrio restaurant is decorated with large street style/graffiti

murals painted throughout and featuring a Mexican “Day of the Dead” them. The interior walls of the

Barrio restaurants are covered in large murals of animated skull and skeleton designs. The Day of

the Dead theme is based on a fictious family that grows with each new Barrio location.

       Servers are informally dressed in street clothes (not uniforms) and the furnishings are simple

unclothed tables and chairs. On each dining table, customers will find a table caddy that holds a roll

of brown paper towels in lieu of napkins, a long, narrow pad of paper displaying a scantron-style

menu and several pre-sharpened pencils. A true and accurate copy of the Barrio menu compared

side-by-side with the Condado menu is attached hereto as Exhibit C.

       As illustrated by the attached Barrio menu, the customers are able to build their own tacos.

The menu has seven sections: Tortillas; Protein; Cheese; Toppings; Salsa; Sauces; and Sides. In each

section are relevant fresh taco ingredients for the customer to select. To the right of each ingredient

choice are circles that the customer can use the provided pencil to fill in if he/she wants that

ingredient on a taco. A customer can create up to two custom tacos on each menu form. The custom

tacos are then served street-style as they are wrapped in foil and served with tortilla chips in

rectangular paper food trays and plastic baskets accompanied with a disposable spork. Guacamole,

salsa and queso, if ordered, are served in black, caldron-style, bowls. The customer can alternatively

select from Barrio recommended concoctions, including the taco of the month. Alcoholic beverages,

such as craft brews and specialty margaritas, are served in mason jars.

       Barrio quickly became a popular and unique restaurant in the Cleveland-area market. In

2013, Mr. Leneghan established a second Barrio location in Lakewood, Ohio, (“Barrio Lakewood”)

which was/is owned and operated by Co-Plaintiff Tres Amigos, LLC. The initial member of Tres

Amigos was Mr. Leneghan. However, Sean Fairbairn (“Fairbairn”) and Kahn would each acquire 25%

of Tres Amigos upon the business achieving certain designated milestones. Tres Amigos Operating

Agreement at Section 7.1.

                                                  6
       Case: 1:18-cv-02052-CAB Doc #: 5 Filed: 11/02/18 7 of 22. PageID #: 89



        In addition to Barrio Tremont and Barrio Lakewood, Barrio Bros. owns, through separate

single purpose limited liability companies, four additional Barrio restaurants in: Cleveland Heights,

Ohio; Willoughby, Ohio; and the Gateway District of Cleveland, Ohio. In addition, Barrio Bros. has an

ownership interest in a Barrio restaurant located in Portsmouth, New Hampshire. Further, several

other new Barrio locations are being considered and pursued, including corporate stores and

franchising on a national level. All Barrios, including Barrio Tremont and Barrio Lakewood, are

referred to collectively herein as “Barrio”.

        Fairbairn and Leneghan are the sole members of Barrio Bros. and Fairbairn is the operator in

charge of each Ohio Barrio location. Barrio has received many accolades including one of the “25 Best

Things to do in Cleveland, Ohio”; one of the “Top 10 Taco Stands in America”; the “Best Mexican

Restaurant” in Ohio; and “Best Restaurant in Downtown Cleveland”, among others.

                                                 C.
                   THE 2013 STATE COURT LITIGATION AND THE SETTLEMENT AGREEMENT

        In or about 2013, a shareholder dispute arose between Leneghan and Kahn resulting in the

latter commencing a civil lawsuit styled as Cassyck, LLC, et al. v. Leneghan, et al., Cuyahoga County

Court of Common Pleas Case No. CV-13-814559 (“2013 State Court Litigation”). Therein, Kahn alleged

that the build-your-own taco concept was a life-long concept that he developed. Leneghan and

associated defendants vehemently disputed this allegation. 7 The dispute resolved via the RSA.

        Pursuant to the terms of the RSA, Kahn was permitted to open a Mexican restaurant.

However, Kahn and Cassyck, LLC, relinquished all ownership in Barrio and they were prohibited from

utilizing the Barrio name, trademarks, service marks and logos. The RSA further prohibited Kahn

and Cassyck, LLC, from using, disclosing or disseminating Barrio’s trade secrets. Simply put, the RSA




7Notwithstanding any dispute as to the creation of the “concept”, of significance is Kahn’s claim that
he contributed to the creation of the Barrio “concept”. Moreover, as a matter of law the creation of
the “concept” is not relevant as the Barrio trade dress did not exist until the build-your-own taco
“concept” was implemented in the look, feel, environment and manner that all customers have come
to recognize as distinct to Barrio.

                                                  7
       Case: 1:18-cv-02052-CAB Doc #: 5 Filed: 11/02/18 8 of 22. PageID #: 90



paid homage to federal and state law by explicitly restricting Kahn and Cassyck, LLC, from infringing

upon Barrio’s intellectual property at any time.

        However, unbeknownst to Plaintiffs, Kahn had no intention of complying with the RSA in spite

of assurances the latter made during negotiating the terms of the RSA. Prior to signing the RSA, Kahn

had already began secretly planning to misappropriate Barrio’s intellectual property. In furtherance

of his scheme, Kahn had engaged in secret negotiations and an agreement with his current business

partners, Adams and DeSantis.

        Kahn, with the assistance of Adams and DeSantis, proceeded to copy Barrio’s trade dress and

infringe upon the latter’s intellectual property when opening the Columbus-based Condado Tacos in

November 2014, a mere two months after executing the RSA. In fact, Kahn recently admitted to

intentionally taking Barrio’s trade dress to Columbus, since he knew it would be a success. More

recently, in 2017 and 2018, Kahn, together with the other Defendants, recently expanded to other

locations in: Columbus, Cincinnati, Pittsburgh, Indianapolis and soon to be Cleveland.

                                                D.
                                      THE CONDADO TRADE DRESS

       The RSA expressly prohibits Kahn and Cassyck, LLC, from utilizing, disclosing, or

disseminating Barrio’s trade secrets; and utilizing the trademarks, service marks and logos of Barrio.

In breach thereof, Kahn in fact stole, disseminated, used and is using Barrio’s intellectual property as

the basis for Condado Tacos, an entity separate and apart from Kahn, who himself is a partner with

the other individual Defendants named herein.

       Specifically, Condado Tacos improperly misappropriated the Barrio’s trade dress and trade

secrets such that patrons walking in the door are likely to be, and have been, confused as to the

connection, association, sponsorship and/or affiliation between Condado Tacos and Barrio Bros.

Defendants knowingly misappropriated Barrio’s intellectual property, thereby unfairly competing

with Barrio in a market that Defendants knew would be successful. This was evident by the number

of Cleveland residents that attend The Ohio State University, a known target customer base of the


                                                   8
       Case: 1:18-cv-02052-CAB Doc #: 5 Filed: 11/02/18 9 of 22. PageID #: 91



Barrio brand. With this immediate success, in 2017, Condado incrementally encroached on the

Barrio brand markets utilizing Barrio’s trade dress, trade secrets and other intellectual property.

        The minute a patron walks into a Condado, he/she is immersed in an atmosphere and

embarks on a dining experience that has the look and feel of Barrio. 8 Not only are the ingredients

extraordinarily similar if not identical to those of Barrio, the Condado restaurants are decorated with

large street style murals either prominently or exclusively featuring the Day of the Dead theme just

like Barrio. Moreover, patrons order from preprinted menus virtually identical to Barrio’s, placed at

every table together with pre-sharpened pencils. 9 The custom created tacos are served in a similar

manner right down to the plastic spork placed in every basket serving foil wrapped tacos. Id.

Moreover, prior to a customer even walking into a Condado restaurant there is customer confusion

and the expectation of a Barrio experience as Defendant Kahn markets each Condado restaurant by

announcing that he was a co-founder of Barrio, thus, demonstrating the deliberate attempt to create

customer confusion vis-à-vis brand association.

        To further illustrate this point, consumers have come to recognize the concept of sister

restaurants. Locally in Cleveland, Ohio Mexichef Restaurants, Inc. owns and operates two Mexican

restaurants, Mamocho in Ohio City and El Carnicero in Lakewood. Although the two restaurants

operate under wholly separate trade-names, the sister status of the restaurants is clear based on the

similarities of the menus, copies of which are attached hereto as Exhibit D. Likewise, the Defendants

have intentionally created the same look and feel as Barrio in a deliberate attempt to create customer

confusion as to the association between Condado and Barrio.




8 Kahn himself recently admitted as much when providing a statement to the Cleveland Plain dealer.

While Kahn may be “upfront about those facts,” as set forth herein, the law prohibits intentional
misappropriation of the intellectual property of another.
9 But for the name at the top of the checklist, which in and of itself is similar to the Barrio design, one

would not know if the menu is that of Barrio or Condado. The menus and items thereon, including
the arrangement of such items, are virtually identical.

                                                    9
      Case: 1:18-cv-02052-CAB Doc #: 5 Filed: 11/02/18 10 of 22. PageID #: 92



        Prior to receiving their custom designed taco, patrons are provided chips and salsa and

libations each served in a confusingly similar fashion as though the patron was at Barrio. Further, in

lieu of a napkin the patron has an available roll of brown paper towels at strategic locations, just like

Barrio. And all staff are in street clothes to maintain the same trendy atmosphere owned and

established by Barrio. Even the name Condado creates confusion, as it roughly translates to “county.”

Thus, instead of being located “in the heart of” the neighborhood (Barrio), Condado is “in the heart

of” the county.

        Early on after Kahn opened “his” original Condado restaurant in Columbus, Barrio Bros.

confirmed that Kahn did not call his restaurant “Barrio.” Beyond that, Barrio Bros. had a right to, and

did believe that, Kahn would abide the terms of the RSA. After all, Kahn promised Barrio Bros. just a

mere two months earlier through representation and warranties that he would not be

misappropriating Barrio’s protected trade secrets and trade dress.

        Accordingly, Plaintiffs thought only of continued expansion into new markets based on the

identifiable brand it established, from the ground up. This is especially the case for similar markets

in the tri-state area, e.g., Buffalo, Pittsburgh, Columbus, Cincinnati, etc. While expanding itself, in

2017, Plaintiffs became aware that Condado Tacos also was expanding.

        It was only when DeSantis approached Leneghan about acquiring Barrio that raised

suspicions. Thereafter, Plaintiffs began investigating Condado Tacos, since it was perplexing why

Kahn’s “Mexican themed restaurant” would want to acquire Barrio’s universally accepted unique

brand. Moreover, Leneghan understood that Kahn did not have the financial solvency to rapidly

expand as Condado Taco did in 2017. Thus, the fact that DeSantis approached Leneghan in 2018

caused the latter to realize that Kahn and the other Defendants were working together and that this

was likely the case prior to the RSA. This leads to the present lawsuit, and the request for injunction

which should be granted based on the law and facts set forth herein.




                                                   10
       Case: 1:18-cv-02052-CAB Doc #: 5 Filed: 11/02/18 11 of 22. PageID #: 93



III.    LAW & ARGUMENT.

        A.       THE PRELIMINARY INJUNCTION STANDARD.

        To prevent the Defendants from causing Barrio Bros. further irreparable harm, this Court

should issue an immediate order enjoining the Defendants from continuing to use and infringe upon

Barrio Bros. inherently distinctive trade dress at all proposed future Condado Taco locations,

including the proposed Cleveland, Ohio location.

        To prevail on a Motion for Temporary Restraining Order and Preliminary Injunction the

moving party must demonstrate the following factors: (1) a likelihood of success on the merits of its

claims; (2) a likelihood that irreparable injury will occur if injunctive relief is not granted; (3) that

the balance of equities favors injunctive relief; and (4) that issuing an injunction advances the public

interest. Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7, 20 (2009); Trebro Mfg., Inc. v. Firefly Equip.,

LLC et. al., 748 F.3d 1159, 1165 (Fed. Cir. 2014). For a temporary restraining order, the requesting

party must also provide: (1) an affidavit or a verified complaint with specific facts that clearly show

that immediate and irreparable injury, loss, or damage will result to the movant before the adverse

party can be heard in opposition; and (2) certification in writing of efforts made to give notice to the

adverse party and the reasons why notice should not be required. Fed.R.Civ.Proc. 65(b)(1).

        As demonstrated in the attached affidavit of Mr. Leneghan and in the following sub-sections,

the Plaintiffs’ have satisfied each of the elements necessary for a Temporary Restraining Order and

Preliminary Injunction.

        B.       THE PLAINTIFFS ARE LIKELY TO PREVAIL ON THE MERITS OF THEIR CLAIMS.

        The Plaintiffs have asserted in this action claims pursuant to §43(a) of the Lanham Act,

codified as 15 U.S.C. §1125(a), as a result of Condado Taco’s infringing on Barrio Bros. inherently

distinctive trade dress. It is well settled that the trade dress of a restaurant is protected under §43(a)

of the Lanham Act based on a finding of inherent distinctiveness or acquired secondary meaning. See,

Two Pesos, Inc. v. Taco Cabana, Inc., 505 U.S. 763 (1992).



                                                      11
      Case: 1:18-cv-02052-CAB Doc #: 5 Filed: 11/02/18 12 of 22. PageID #: 94



        To this point, the United States Supreme Court has recognized that the trade dress of a

restaurant is a form of unregistered trademark serving as a “representation or designation” of

product source under §43(a) of the Lanham Act with the same protections afforded a registered

trademark. Id. at 787. A restaurant claiming protection for its trade dress claims as its mark the

particular combination and arrangement of design elements that distinguish it from others using the

same concept. Fuddruckers, Inc. v. Doc’s B.R. Others, Inc., 826, F.2d 837, 842 (9th Cir., 1987). More

specifically, the Ninth Circuit Court of Appeals states as follows:

        A restaurant claiming protection for its trade dress ‘claims as its mark the particular
        combination and arrangement of design elements’ that distinguish it from others
        using the same concept. [Citation omitted]. A restauranteur cannot prevent others
        from using any particular color or feature, but can protect a combination of visual
        elements ‘that, taken together,… may create a distinctive visual impression.’ [Id.]

In Two Pesos, the Taco Cabana Mexican trade dress was described as follows:

        [A] festive eating atmosphere having interior dining and patio areas decorated with
        artifacts, bright colors, paintings and murals. The patio includes interior and exterior
        areas with the interior patio capable of being sealed off from the outside patio by
        overhead garage doors. The stepped exterior of the building is a festive and vivid
        color scheme using top border pain and neon stripes. Bright awnings and umbrellas
        continue the theme. [Two Peso, supra, at 621.]

Thus, while Taco Cabana cannot claim as its protected trade dress bright colors, patio seating, or

Mexican paintings on the walls, the combination and arrangement of these visual elements can be

deemed inherently distinctive such that it serves as a representation or designation as to source of a

product or service.

        The late Justice Scalia in his Concurring Opinion in Two Pesos, supra, aptly summarized the

requirements for a trade dress infringement claim as follows:

        The federal courts are in agreement that §43 creates a federal cause of action for
        trademark and trade dress infringement claims. [Citation omitted]. They are also in
        agreement that the test for liability is likelihood of confusion: ‘Under the Lanham Act
        [§43(a)], the ultimate test is whether the public is likely to be deceived or confused
        by the similarity of the marks… Whether we call the violation infringement, unfair
        competition or false designation of origin, the test is identical – is there a ‘likelihood
        of confusion?” And the Circuits are in general agreement, with perhaps the exception
        the Second Circuit, that secondary meaning need not be established once there is a
        finding of inherent distinctiveness in order to establish a trade dress violation under
        §43(a). [Id. at 780.]

                                                   12
      Case: 1:18-cv-02052-CAB Doc #: 5 Filed: 11/02/18 13 of 22. PageID #: 95




       As applicable to the present case, there can be no genuine dispute that Barrio Bros. created

and deployed in its restaurants a combination of visual elements which, when taken together, is

inherently distinctive and, thus, protectable trade dress under the Lanham Act. Specifically, each

Barrio location is decorated with large street style murals featuring a “Day of the Dead” theme. The

street artist murals featuring animated skull and skeleton designs are found painted on the walls

throughout each restaurant. Servers do not wear uniforms but are dressed in street clothes and the

Barrio furnishings are simple, unclothed tables and chairs. On each dining table, customers find a

table caddy that holds a roll of paper towels in lieu of napkins, a long, narrow pad of paper displaying

a scantron-style menu and several pre-sharpened pencils. The website for Barrio is barrio-tacos.com.

Whereas Condado’s website is condadotacos.com. Each Barrio location has an oval sign above the

entrance with the Day of the Dead skull and reading as follows:

                                                barrio
                                      tacos + tequila + whiskey

       The menu at Barrio allows customers to build their own tacos. The menu is divided into 7

sections: Tortillas; Protein; Cheese; Toppings; Salsa; Sauces; and Sides.10 In each section are relevant

fresh taco ingredients for the customer to select. To the right of each ingredient choice are circles

that the customer can to fill in with the provided pencil if he/she wants that ingredient on a taco. A

customer can create up to two custom tacos on each menu form. Alternatively, on separate Scranton-

style menus, customers can select recommended combinations.

        The custom tacos are then served street style as they are wrapped in foil and are served with

tortilla chips in rectangular paper food trays and plastic baskets accompanied with a plastic disposal

spork. Guacamole, salsa, and queso, if ordered, are served in black, caldron-style, bowls with a basket




10 The Sauces have increasing numbers of “pepper” symbols, in a manner that was copied by Condado.

For example, the Barrio Secret Sauce has 3 peppers, with the next highest being the Carolina Reaper
with 5 peppers. Likewise, Condado Secret Sauce has 3 flames and then the Condado Dirty Sauce
jumps to 5 flames.

                                                  13
      Case: 1:18-cv-02052-CAB Doc #: 5 Filed: 11/02/18 14 of 22. PageID #: 96



of tortilla chips. And alcoholic beverages, such as craft brews and specialty margaritas, are served in

mason jars.

        By way of comparison, the minute a patron walks into a Condado Taco restaurant he/she is

immersed in an atmosphere embarking on a dining experience that has the very same look and feel

of Barrio. Each Condado Taco location is decorated with a similar street-art mural featuring the “Day

of the Dead” theme. Large street-art style painted murals adorn the walls of Condado. Patrons order

from the very same preprinted menu used by Barrio, placed at every table together with pre-

sharpened pencils and with many of the ingredients being identical to Barrio’s. The custom created

tacos are served in the same street style manner, wrapped in foil with a plastic disposable spork

placed in every basket. Condado beverages are served in mason jars, a confusingly similar fashion as

though the patron was at Barrio. Further, in lieu of a napkin the patron has an available roll of brown

paper towels on a table caddy, just like Barrio. All staff are in street clothes to maintain the same look

and feel of Barrio.

        The Condado website further adds to the confusion with the URL being “Condadotacos.com,”

and above each Condado entrance is an oval sign configured with the “Day of the Dead” skull and

reading as follows:

                                              CONDADO
                                     Tacos + Tequila + Margaritas

The following is a side-by-side comparison of the Barrio and Condado signage:




                                                   14
      Case: 1:18-cv-02052-CAB Doc #: 5 Filed: 11/02/18 15 of 22. PageID #: 97




        In Fuddruckers, the Ninth District stated that “we agree with Fuddruckers that a restaurant’s

décor, menu, layout and style of service may acquire the source-distinguishing aspects of protectable

trade dress such that their imitation is likely to cause consumer confusion.” Id. at 841.

        The facts in this case check each of the same boxes as Fuddruckers: Condado’s décor is the

same as Barrio’s; Condado’s menu is the same as Barrio’s, Condado’s layout and style of service is the

same as Barrio’s. In summary, Barrio Bros. created an inherently distinctive trade dress which is

protected under §43(a) of the Lanham Act which Condado has copied and is deploying in each of its

locations.

        In this case, Barrio Bros. does not believe the Defendants will dispute (i) that the trade dress

at issue is inherently distinctive and thus protectable under the Lanham Act 11, or (ii) that the

Condado trade dress is virtually identical to that of Barrio. To these points, Kahn has given numerous

statements to the media in which he acknowledges that the trade dress at issue is in fact distinctive

and the Condado trade dress is a virtual copy of Barrio. Thus, as Justice Scalia focused his Concurring

Opinion in Two Pesos on customer confusion, likewise the touchstone of this case is whether there is

a likelihood of customer confusion.



11Condado’s press releases on its website clearly reflects that the Condado brand is unique, of
course but for Barrio’s brand from which it was copied.

                                                  15
      Case: 1:18-cv-02052-CAB Doc #: 5 Filed: 11/02/18 16 of 22. PageID #: 98



        Likelihood of confusion “exists when customers viewing the mark would probably assume

that the product or service it represents is associated with the source of a different product or service

identified by a similar mark.” Fuddruckers, Inc. v. Doc’s B.R. Others, Inc. 826 F.2d 837, 1987 U.S. App.

LEXIS 11293 846. The factual elements that make up likelihood of confusion include the defendant’s

intent in adopting the trade dress, the similarity of the trade dress, similarity of goods and evidence

of actual confusion. Id.

        With respect to the Defendant’s intent, the Fuddruckers Court recognized that deliberate

copying may suffice to support an inference of secondary meaning, to wit, the trade dress at issue

acquired distinctiveness through secondary meaning. Thus, as applicable to this issue of likeliness

of confusion, a finding that Defendants intentionally copied the Barrio trade dress, in and of itself,

creates the inference that the Barrio trade dress is inherently distinctive and the Defendants intended

to create customer confusion by attempting to associate Condado Tacos with Barrio. This conclusion

is support by Kahn’s many media interviews in which he falsely claims to have created Barrio and

compares Condado to Barrio. 12 Thus, there can be no genuine dispute as to the intentional

infringement of the trade dress.

        Furthermore, there is an abundance of evidence of actual confusion. A well-accepted, tried

and true method for proving actual confusion is customer surveys. To this point, social media sites

are a great value. For instance, relevant Yelp reviews of Condado Tacos include the following:

        Daralyn B.
        Lakewood, OH
        11/9/2017

        “Barrio in Cleveland=Condado in Columbus. I love Barrio, so I was happy when I heard
        it was coming to Columbus. I love the build your own taco concept. Customization
        these days is everything! If you don’t live in the area, parking can be a nightmare, but
        that’s downtown for ya.

        Katherine N.
        Gahanna, Columbus, OH
        9/7/2017

12 Kahn set the groundwork for maximizing his intended theft of Barrio’s trade dress by requiring the
RSA include a provision that allowed Kahn to indicate he was a co-founder of Barrio.

                                                   16
      Case: 1:18-cv-02052-CAB Doc #: 5 Filed: 11/02/18 17 of 22. PageID #: 99




        Was super stoked when I found out that Condados was adding a location at Easton. It
        is a large location and they can get you seated right away. As always, with Condado,
        great food, great prices, leaving full and happy! Great happy hour and a fun place for
        groups. Still my favorite taco place aside from Barrio (I think it’s their sister restaurant?)
        in CLE.

        T.J.H.
        Aspiring Unicorn
        Cleveland, OH

        If you’re from Cleveland and have been to Barrio- you know the drill. Apparently the
        owner of Condado co-opened Barrio and you can definitely tell as soon as you walk in.

See, Exhibit E.

        Moreover, shortly after the filing of this action, Cleveland.com posted a story headlined as

“Taco Wars” (although more precisely “Taco Wars II” given the landmark United States Supreme

Court decision in Two Peso, Inc. v. Taco Cabana, Inc.). Relevant Twitter comments to this article

include the following:

        Vince Chase @VinTheHater
        “That’s funny. I was in Cleveland months ago and a friend brought me to Barrio. In my head
        the entire time I’m going “This place is a blatent [sic] copy of Condado. Ha”

        Drew Simpson @dsimpson535
        “@StevemilerBank so apparently they were not the same company this whole time.”

        Elizabeth Miller @llmiller12
        “Going into a Condado in Columbus, I definitely thought it was some kind of Barrio spin-off.
        and someone told me the co-founder was from Barrio… so I did think they were related.
        Guess not… anymore.”

See, Exhibit F.

        Prior to commencing this action, Barrio Bros. was contacted by the publication Columbus

CEO, which likewise commented on the similarities between Barrio and Condado as follows:

      From: Dave Ghose <dghose@columbusceo.com>
      Date: August 29, 2018 at 8:15:12 AM EDT
      To: BarrioTacos@gmail.com
      Subject: Barrio and Condado Tacos

      Hello,

      This message is for Sean Fairbairn. I hope I have the right email address.


                                                     17
     Case: 1:18-cv-02052-CAB Doc #: 5 Filed: 11/02/18 18 of 22. PageID #: 100



      I'm the editor for Columbus CEO, a monthly business publication in Columbus. We've been
      following the growth of the Columbus-based taco chain Condado Tacos in recent years, and as
      it has grown, one of the things I've wondered about is its similarity to Barrio in the Cleveland
      area. I don't know the whole story, but I understand Condado founder Joe Kahn has a
      connection to Barrio. I was hoping to talk to Sean about these similarities: Why are the chains
      so similar? How come Condado is allowed to so closely mimic the Barrio concept (I understand
      Barrio was first)? How do the folks at Barrio feel about the similarities between Barrio and
      Condado (especially as Condado now has plans to grow in Cleveland)?

      Please let me know if you have any questions.

      Best wishes,

      Dave

      --
      Dave Ghose
      Editor
      Columbus CEO
      (614) 573-6590
      @CEO_editor
      columbusceo.com
      Sign up for our email newsletter

See, Exhibit G.

        The facts set forth herein, demonstrate that the Barrio trade dress is inherently distinctive

and protectable under Section 43(a) of the Lanham Act. Moreover, the undisputed evidence is that

Defendant Joseph Kahn, the founder of Condado, purposefully and intentionally stole the Barrio trade

dress in an attempt to associate Condado with Barrio and create customer confusion. Consequently,

the Plaintiffs have demonstrated that they are likely to prevail on the merits of their claims.

        While they have not yet filed a responsive pleading in this matter, Defendants have implied

the defense(s) of laches or waiver. Such defenses fail and do not detract from the strength of the

Plaintiffs’ claims. The defenses of laches and waiver are equitable in nature and are barred by the

willful and intentional conduct of an infringing party. In Rothman v. Greyhound Corp., 175 F.2d 893,

895 (4th Cir. 1949), citing Menendez v. Holt, 128 U.S. 514, 523-524, the Fourth Circuit Court of Appeals

stated that “mere delay in seeking relief is no bar to an injunction when the infringer has had

knowledge of the fact that he is infringing and has deliberately set out to capitalize on the good will

of the owner.” Likewise, given the public interest in the enforcement of the Lanham Act and

                                                  18
     Case: 1:18-cv-02052-CAB Doc #: 5 Filed: 11/02/18 19 of 22. PageID #: 101



preventing customer confusion over origin and source, the Fourth Circuit has held that estoppel by

laches may not be invoked to deny injunctive relief if it is apparent that the infringing use is likely to

cause confusion. Sara Lee Corp. v. Kayser-Roth Corp. 81 F.3d 455, 461 (4th Cir. 1996).

        Moreover, the Plaintiffs’ claims in this action are bolstered by the fact of the RSA entered in

connection with the termination of the 2013 State Court Litigation, to wit, the RSA specifically

preserves therein the Plaintiffs’ rights to protect the Barrio trade dress by way of enforcement of the

RSA. The RSA expressly prohibits Kahn from utilizing the Barrio name and Barrio marks to designate

or imply a source of his subsequent products or services. It is well-settled that waiver constitutes

the known relinquishment of a right actually known, or intentional conduct inconsistent with

claiming that right. Cent. Benefits Mutual Ins. Co. v. Blue Cross & Blue Shield Ass’n, 711 F.Supp. 1423,

1433 (S.D. Ohio 1989). By memorializing in the RSA protections against Kahn infringing upon the

Barrio trade dress, the defense of waiver and laches is meritless.

        For these reasons, the Plaintiffs are likely to prevail on the merits of their claims and have

satisfied the first prong of the requirements for injunctive relief.

        C.      ABSENT THE REQUESTED INJUNCTIVE RELIEF THE PLAINTIFFS WILL SUFFER IRREPARABLE
                INJURY.

        Irreparable injury is injury that is “not fully compensable or avoidable by the issuance of a

final judgment (whether a damages judgment or a permanent injunction, or both) in the plaintiff’s

favor.” Kraft Foods Group Brands LLC v. Cracker Barrel Old Country Store, Inc., et al., 735 F.3d 735, 740

(7th Cir. 2013). “Irreparable injury encompasses different types of losses that are often difficult to

quantify, including lost sales and erosion in reputation and brand distinction.” Douglas Dynamics,

LLC v. Buyers Prods. Co., 717 F.3d 1336, 1344 (Fed. Cir. 2013) (lost sales constitute irreparable injury).

Courts have found that reputational damage caused by the presence of an infringer in the

marketplace can constitute irreparable injury that justifies entry of a preliminary injunction. Id. at

1344-45 (damage to a patentee’s reputation as an innovator can constitute irreparable injury).

        In the present case, Barrio Bros. has demonstrated the likeliness of success in proving actual


                                                   19
      Case: 1:18-cv-02052-CAB Doc #: 5 Filed: 11/02/18 20 of 22. PageID #: 102



customer confusion. Condado has already deprived Barrio Bros. of customers from nearby markets,

and Defendants are now attempting to move Condado Tacos into the Cleveland, Ohio, market, the

same market Barrio has developed since its inception in 2012. Absent the requested injunctive relief,

Condado will be permitted to continue to cause customer confusion and erode the goodwill and

brand recognition built by Barrio.

       D.      THE PUBLIC INTEREST WILL BE SERVED BY THE ISSUANCE OF THE REQUESTED INJUNCTIVE
               RELIEF.

       Finally, the public interest will be served by the issuance of a Temporary Restraining Order

and Preliminary Injunction. The Lanham Act was intended to make “actionable the deceptive and

misleading use of marks” and to “protect persons engaged in commerce against unfair competition.”

Protection of one’s intellectual property promotes innovation and business development.            In

underscoring the importance of intellectual property laws, it is said that U.S. commerce kneels at the

altar of intellectual property. Laws protecting one’s intellectual property is the foundation of

creativity, ingenuity, and innovation. To these points, the protection of trade-dress serves the

purpose to “secure to the owner of the mark the goodwill of his business and to protect that ability

of consumers to distinguish amount competing producers.” As both Congress and the United States

Supreme Court have recognized, National Protection of trademarks and trade dress is desirable

because trademarks and trade dress foster competition and the maintenance of quality by securing

to the producer the benefits of good reputation. Id. The injunction relief requested herein serves the

public interest by protecting those same driving principals of commerce and economics that

Congress intended when enacting the Lanham Act.

IV.    CONCLUSION.

       As demonstrated herein, Mr. Leneghan and Barrio Bros. created a particular combination and

arrangement of design elements, which when taken together, form an inherently distinctive trade

dress that distinguishes it from other restaurants. This trade dress is a form of unregistered




                                                 20
     Case: 1:18-cv-02052-CAB Doc #: 5 Filed: 11/02/18 21 of 22. PageID #: 103



trademark serving as a “representation or designation” of product source protectable under §43(a)

of the Lanham Act to the same extent as a registered trademark.

       In a deliberate attempt to create customer confusion and wrongfully associate Condado Tacos

with Barrio, Defendant Kahn and those co-Defendants acting in concert with him, have intentionally

stolen and are infringing on Barrio’s trade dress in violation of the Lanham Act.

       The Plaintiffs having satisfied the elements necessary for injunctive relief respectfully

request that this Honorable Court issue a Temporary Restraining Order and Preliminary Injunction

(and eventually a Permanent Injunction) that prohibits the Defendants their agents, servants, and

employees, and those people in active concert or participation with them from continuing the use of

the Barrio Bros. trade dress by enjoining them from opening any additional Condado Tacos

restaurants based on or deploying the Barrio trade dress.

                                               Respectfully submitted,

                                               /s/Samuel J. Lauricia III
                                               SAMUEL J. LAURICIA III (0078158)
                                               RANDY L. TAYLOR (0069529)
                                               SCOTT J. ORILLE (0069192)
                                               Weston Hurd LLP
                                               1301 East 9th Street, Suite 1900
                                               Cleveland, Ohio 44114
                                               Telephone: (216) 241-6602
                                               Facsimile: (216) 621-8369
                                               E-mail: SLauriciA@westonhurd.com
                                                       RTaylor@westonhurd.com
                                                       SOrille@westonhurd.com
                                               Counsel for Plaintiffs




                                                 21
     Case: 1:18-cv-02052-CAB Doc #: 5 Filed: 11/02/18 22 of 22. PageID #: 104



                                  CERTIFICATE OF SERVICE

     The within pleading was filed via the Court’s electronic filing system this 2nd day of
November 2018; service will be accomplished in accordance with instructions contained therein.



                                           /s/Samuel J. Lauricia III
                                           SAMUEL J. LAURICIA III (0078158)
                                           RANDY L. TAYLOR (0069529)
                                           SCOTT J. ORILLE (0069192)
                                           Counsel for Plaintiffs




                                             22
